          _ _ _ _ _ _ _ _ _3_CJ_ _ _ _ _ _ _ _ FDISFlLED
Filed 01/18/19




               United States Bankruotcv Court for the:

                      Eastern District of California
               Case number   (If known):
                                                   '°
                                                                                         Case 19-20339




                                                                                    iapter you are filing under:
                                                                                                                                                JAN 18 2019
                                                                                                                                 UNITED STATES a11XRUJpTCy COtMT
                                                                                                                                                                                      Doc 1




                                                                                    Chapter 7                                     EASTERN Dl RlCTCFCAjJp,p
                                                                                U   Chapter 11
                                                                                U   Chapter 12
                                                                                U   Chapter 1
                                                                                                                                                   Ll   Check if this is an
                                                                                                                                                        amended filing



          Official Form 101
          Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                            12/15

           The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
          joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
          the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
           Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
           same person must be Debtor I in all of the forms.
          Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
          information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
          (if known), Answer every question.


                         Identify Yourself

                                                   About Debtor I                                                  About Debtor 2 (Spouse Only in a Joint Case)

          i.     Your full name
                 Write the name that is on your      LAWRENCE
                 government-issued picture                                                                         First name
                                                   First name
                 identification (for example,
                 your driver's license or            EUGENE
                 passport).                        Middle name                                                     Middle name
                                                     THOMPSON
                 Bring your picture
                                                   Last name                                                       Last name
                 identification to your meeting
                 with the trustee.                   JR.
                                                   Suffix (Sr., Jr., II, Ill)                                      Suffix (Sr., Jr., II, Ill)




          2.     All other names you
                 have used in the last 8           First name                                                      1-irsi name
                 years
                                                   Middle name                                                     Middle name
      •          Include your married or
      •          maiden names.
                                                   Last name                                                       Last name



                                                   First name                                                      First name




                                                                                                                                                                        I
                                                   Middle name                                                     Middle name


                                                   Last name                                                       Last name




          a. Only the last 4 digits of
                 your Social Security
                                                   xxx - xx - 17979
                                                   OR
                                                                                                                   xxx - xx
                                                                                                                   OR
                                                                                                                                       -
                 number or federal
                 Individual Taxpayer
                 Identification number
                                                             - _  xx                                        I      9xx—xx—I                                             I
                 (ITIN)




                                                                                                                                                                            (\
Filed 01/18/19                                                             Case 19-20339                                                                                    Doc 1




                                        About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


            Any business names
            and Employer                    IXJI have not used any business names or EINs.                  U     I have not used any business names or ElMs.

            Identification Numbers
            (EIN) you have used in
            the last 8 years                Business name                                                   Business name

            Include trade names and
            doing business as names         Business name                                                   Business name



                                        I   EIN
                                                                                             I              EIN
                                                                                                                                                             I
                                            EIN                                                             EIN




            Where you live                                                                                  If Debtor 2 lives at a different address:


                                             1994 SAN JUAN RD. #143
                                            Number          Street                                          Number          Street




                                             SACRAMENTO, CA 95833
                                                                                     State       ZIP Code   City                                     State       ZIP Code
                                            City

                                             SACRAMENTO
                                            County                                                          County


                                            If your mailing address is different from the one               If Debtor 2's mailing address is different from
                                            above, fill it in here. Note that the court will send           yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                     any notices to this mailing address.



                                            Number          Street                                          Number          Street



                                            P.O. Box                                                        P.O. Box



                                                                                     State       ZIP Code   City                                     State       ZIP Code
                                            City




            Why you are choosing            Check one:                                                      Check one:
       6.
            this district to file for                                                                       U      Over the last 180 days before filing this petition,
                                                   Over the last 180 days before filing this petition,
            bankruptcy                             I have lived in this district longer than in any                I have lived in this district longer than in any
                                                   other district.                                                 other district.

                                                   I have another reason. Explain.                           U     I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)
Filed 01/18/19                                                      Case 19-20339                                                                                Doc 1




                   Tell the Court About Your Bankruptcy Case


             The chapter of the         Check one. (For a brief description of each, see Notice Required by 11  u.s. C. § 342(b) for Individuals Filing
                                        for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
             Bankruptcy Code you
             are choosing to file
                                             Chapter 7
             under
                                        tJ   Chapter 11

                                        IJ   Chapter 12

                                        Ll   Chapter 13


             How you will pay the fee   1J   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                             local court for more details about how you may pay. Typically, if you are paying the fee
                                             yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                             submitting your payment on your behalf, your attorney may pay with a credit card or check
                                             with a pre-printed address.

                                        IJ   I need to pay the fee in installments. If you choose this option, sign and attach the
                                             Application for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).

                                             I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                             less than 150% of the official poverty line that applies to your family size and you are unable to
                                             pay the fee in installments). If you choose this option, you must fill out the Application, to Have the
                                             Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



       9.    Have you filed for              No
             bankruptcy within the
             last 8 years?              tJ   Yes.   District                             When                      Case number
                                                                                                 MM/ DD/YYYY

                                                    District                             When                      Case number
                                                                                                 MM/ DD/YYYY

                                                    District                             When                      Case number
                                                                                                 MM/ DD/YYYY




       lo. Are any bankruptcy                No
           cases pending or being
                                             Yes.   Debtor                                                         Reiationship to you
           filed by a spouse who is
           not filing this case with                District                             When                      Case number, if known_____________________
           you, or by a business                                                                 MM/DD /YYYY
           partner, or by an
           affiliate?
                                                    Debtor                                                         Reiationship to you

                                                    District                             When                      Case number, if known______________________
                                                                                                 MM/DO /YYYY




       11.   Do you rent your                No.   Go to line 12.
             residence?                      Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                                    residence?

                                                    Ud No. Go to line 12.
                                                      J Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                         this bankruptcy petition.
Filed 01/18/19                                                                 Case 19-20339                                                                  Doc 1




                     Report About Any Businesses You Own as a Sole Proprietor


      12.    Are you a sole proprietor         LU No. Go to Part 4.
             of any full- or part-time
             business?                         U Yes. Name and location of business
             A sole proprietorship is a
             business you operate as an
                                                        Name of business, if any
             individual, and is not a
             separate legal entity such as
             a corporation, partnership, or
                                                                      Street
             LLC.
             If you have more than one
             sole proprietorship, use a
             separate sheet and attach it
             to this petition.                           City                                                   State        ZIP Code



                                                        Check the appropriate box to describe your business:
                                                        U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))

                                                        U   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                        U   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                        U   Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                        U   None of the above


       13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
             Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
             Bankruptcy Code and
                                               any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
             are you a small business
             deb to,'?
                                               51 No. I am not filing under Chapter 11.
             For a definition of small
             business debtor, see              U   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
             11 U.S.C. § 101(510).                       the Bankruptcy Code.

                                               U   Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                        Bankruptcy Code.


                     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


       14.   Do you own or have any                No
             property that poses or is
             alleged to pose a threat          U   Yes. What is the hazard?
             of imminent and
             identifiable hazard to
             public health or safety?
             Or do you own any
             property that needs                          If immediate attention is needed, why is it needed?
             immediate attention?
             For example, do you own
             perishable goods, or livestock
             that must be fed, or a building
             that needs urgent repairs?
                                                          Where is the property?
                                                                                   Number         Street




                                                                                                                                  State      ZIP Code
Filed 01/18/19                                                          Case 19-20339                                                                                   Doc 1




                 Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor I                                                About Debtor 2 (Spouse Only in a Joint Case)
      15. Tell the court whether
         you have received a
                                           You must check one:                                           You must check one:
          briefing about credit
          counseling.                                                                                    LI   I received a briefing from an approved credit
                                               I received a briefing from an approved credit
                                               counseling agency within the 180 days before I                 counseling agency within the 180 days before I
         The law requires that you             filed this bankruptcy petition, and I received a               filed this bankruptcy petition, and I received a
         receive a briefing about credit       certificate of completion.                                     certificate of completion.
         counseling before you file for        Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment
         bankruptcy. You must                  plan, if any, that you developed with the agency.              plan, if any, that you developed with the agency.
         truthfully check one of the
         following choices. If you         U   I received a briefing from an approved credit             LI   I received a briefing from an approved credit
         cannot do so, you are not             counseling agency within the 180 days before I                 counseling agency within the 180 days before I
         eligible to file.                     filed this bankruptcy petition, but I do not have a            filed this bankruptcy petition, but I do not have a
                                               certificate of completion.                                     certificate of completion.
         If you file anyway, the court         Within 14 days after you file this bankruptcy petition,        Within 14 days after you file this bankruptcy petition,
         can dismiss your case, you            you MUST file a copy of the certificate and payment            you MUST file a copy of the certificate and payment
         will lose whatever filing fee          plan, if any.                                                 plan, if any.
         you paid, and your creditors
         can begin collection activities   U   I certify that I asked for credit counseling              LI   I certify that I asked for credit counseling
         again.                                services from an approved agency, but was                      services from an approved agency, but was
                                               unable to obtain those services during the 7                   unable to obtain those services during the 7
                                               days after I made my request, and exigent                      days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver                  circumstances merit a 30-day temporary waiver
                                               of the requirement.                                            of the requirement.

                                               To ask for a 30-day temporary waiver of the                    To ask for a 30-day temporary waiver of the
                                               requirement, attach a separate sheet explaining                requirement, attach a separate sheet explaining
                                               what efforts you made to obtain the briefing, why              what efforts you made to obtain the briefing, why
                                               you were unable to obtain it before you filed for              you were unable to obtain it before you filed for
                                               bankruptcy, and what exigent circumstances                     bankruptcy, and what exigent circumstances
                                               required you to file this case.                                required you to file this case.

                                               Your case may be dismissed if the court is                     Your case may be dismissed if the court is
                                               dissatisfied with your reasons for not receiving a             dissatisfied with your reasons for not receiving a
                                               briefing before you filed for bankruptcy.                      briefing before you filed for bankruptcy.
                                               If the court is satisfied with your reasons, you must          If the court is satisfied with your reasons, you must
                                               still receive a briefing within 30 days after you file.        still receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved                  You must file a certificate from the approved
                                               agency, along with a copy of the payment plan you              agency, along with a copy of the payment plan you
                                               developed, if any. If you do not do so, your case              developed, if any. If you do not do so, your case
                                               may be dismissed.                                              may be dismissed.
                                               Any extension of the 30-day deadline is granted                Any extension of the 30-day deadline is granted
                                               only for cause and is limited to a maximum of 15               only for cause and is limited to a maximum of 15
                                               days.                                                          days.

                                           U   I am not required to receive a briefing about             LI   I am not required to receive a briefing about
                                               credit counseling because of:                                  credit counseling because of:

                                               U     Incapacity. I have a mental illness or a mental          LI   Incapacity. I have a mental illness or a mental
                                                                    deficiency that makes me                                      deficiency that makes me
                                                                    incapable of realizing or making                              incapable of realizing or making
                                                                    rational decisions about finances.                            rational decisions about finances.

                                               U     Disability.   My physical disability causes me           U    Disability.   My physical disability causes me
                                                                   to be unable to participate in a                              to be unable to participate in a
                                                                   briefing in person, by phone, or                              briefing in person, by phone, or
                                                                   through the Internet, even after I                            through the internet, even after I
                                                                   reasonably tried to do so.                                    reasonably tried to do so.

                                                LI   Active duty. I am currently on active military           LI   Active duty. I am currently on active military
                                                                    duty in a military combat zone.                               duty in a military combat zone.

                                               If you believe you are not required to receive a               If you believe you are not required to receive a
                                               briefing about credit counseling, you must file a              briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.         motion for waiver of credit counseling with the court.
Filed 01/18/19                                                               Case 19-20339                                                                          Doc 1




                  Answer These Questions for Reporting Purposes

                                          16a. Are your debts pri'marily consumer debts? Consumer debts are defined in ii U.S.C. § 101(8)
      16.   What kind of debts do              as incurred by an individual primarily for a personal, family, or household purpose."
            you have?
                                                Li    No. Go to line 16b.
                                                L1    Yes. Goto line 17.

                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.

                                                      No. Go to line 16c.
                                                LI    Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer debts or business debts.



      17.   Are you filing under
            Chapter 7?                    LI   No. I am not filing under Chapter 7. Go to line 18.

            Do you estimate that after    i1 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                      administrative expenses are paid that funds will be available to distribute to unsecured creditors?
            any exempt property is
            excluded and                              if   No
            administrative expenses
            are paid that funds will be               LI   Yes
            available for distribution
            to unsecured creditors?

            How many creditors do              1-49                                     LI   1,000-5.000                         U    25,001-50,000
            you estimate that you         IJ   50-99                                    LI   5,001-10,000                        Li   50,001-100,000
            owe?                          LI   100-199                                  LI   10,001-25.000                       LI   More than 100,000
                                          LI   200-999

            How much do you                    $0-$50,000                               Li   $1,000,001-$10 million              LI   $500,000,001-$1 billion
            estimate your assets to       LI   $50,0014100,000                          Li   $10,000,001-$50 million             Li   $1,000,000,001-$10 billion
            be worth?                     LI   $100,001 -$500,000                       Li   $50,000,001-$100 million            LI   $10,000,000,001-$50 billion
                                          Li   $500,00141 million                       LI   $100,000,001-$500 million           LI   More than $50 billion

            How much do you               LI $0-$50,000                                 Li   $1,000,001-$10 million              LI   $500,000,001-$1 billion
            estimate your liabilities     I1 $50,0014100,000                            Li   $10,000,001-$50 million             LI   $1,000,000,001-$10 billion
            to be?                        LI $100,001-$500,000                          Li   $50,000,0014100 million             LI   $10,000,000,001-$50 billion
                                          Li $500,00141 million                         Li   $100,000,001-$500 million           Li   More than $50 billion

                   Sign Below

                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
       For you                            correct.
                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                          under Chapter 7.
                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                                    51 and 3571.

                                                                             __
                                                                      or                                           Signature of Debtor 2

                                          W    eebt
                                          xecueon
                                                                 MM        / DD   f (
                                                                                  YYY
                                                                                                                   Executed on
                                                                                                                                 MM / DO     /YYYY
Filed 01/18/19                                                      Case 19-20339                                                                              Doc 1




                                      I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
      For your attorney, if you are   to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
      represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                      the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
       If you are not represented     knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
       by an attorney, you do not
       need to file this page.
                                      x           Date
                                          Signature of Attorney for Debtor                                                MM    I    DD IYYYY




                                          Printed name



                                               name



                                          Number Street




                                                                                                          State           ZIP Code




                                          Contact phone                                                   Email address




                                          Bar number                                                      State
Filed 01/18/19                                                    Case 19-20339                                                                      Doc 1




      For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you
      bankruptcy without an            should understand that many people find it extremely difficult to represent
      attorney                         themselves successfully. Because bankruptcy has long-term financial and legal
                                       consequences, you are strongly urged to hire a qualified attorney.
      If you are represented by
                                       To be successful, you must correctly file and handle your bankruptcy case. The rules are very
      an attorney, you do not
                                       technical, and a mistake or inaction may affect your rights. For example, your case may be
      need to file this page.
                                       dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                       hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                       firm if your case is selected for audit, If that happens, you could lose your right to file another
                                       case, or you may lose protections, including the benefit of the automatic stay.

                                       You must list all your property and debts in the schedules that you are required to file with the
                                       court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                       in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                       property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                       also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                       case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                       cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                       Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                       If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                       hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                       successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                       Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                       be familiar with any state exemption laws that apply.

                                       Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                       consequences?

                                                No
                                                Yes

                                       Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                       inaccurate or incomplete, you could be fined or imprisoned?

                                       Ll       No
                                                Yes
                                           Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           Ll   No
                                                Yes. Name of Person NICK DITARANTO
                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                           By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                           have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                           attorney may cause me to lose my rights or property if I do not properly handle the case.



                                       X
                                                  nateotori
                                                                                                     x
                                                                                                         Signature of Debtor 2


                                           Date                                                          Date
                                                           i5,yyVy                                                        MM! DD/YYYY

                                           contact phone       91(o 4119      9FO 1 4 0                   Contact phone


                                           Cell phone                                                     Cell phone


                                           Email address                                                  Email address
                                         r
Filed 01/18/19                                     Case 19-20339                                              Doc 1




                                                            Certificate Number: 00981 -CAE-CC-032 165952


                                                                           0098 1 -CAE-CC-032165952




                                 CERTIFICATE OF COUNSELING


            I CERTIFY that on January 16, 2019, at 10:47 o'clock AM CST, Lawrence
            Thompson, Jr. received from Credit Advisors Foundation, an agency approved
            pursuant to 11 U.S.C. § 111 to provide credit counseling in the Eastern District of
            California, an individual [or group] briefing that complied with the provisions of
            11 U.S.C. §§ 109(h) and 111.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certificate.
            This counseling session was conducted by internet.




            Date: January 16, 2019                          By:     Is/S am Hohman


                                                            Name: Sam Hohman


                                                            Title: President, CEO




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
Filed 01/18/19                                                                               Case 19-20339                                                                                                   Doc 1




        Debtor 1              LAWRENCE THOMPSON JR.
                              First Narrré                    M,ddle Noose                     Lost Norrre

        Debtor 2
        (Spouse, if filing)   Frrst Noose                     Middle Nonse                     Lost Noose


           United States Bankruptcy Court for the:       Eastern District of California

           Case number                                                                                                                                                              LJ Check if this is an
                              (If known)                                                                                                                                                amended filing




      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summary and check the box at the top of this page.


     •F1               Summarize Your Assets


                                                                                                                                                                                Your assets
                                                                                                                                                                                Value of what you own

             Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                                    $               0.00
             la. Copy line 55, Total real estate, from Schedule A/B..........................................................................................................



             lb. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................           $         2,900.00

             lc. Copy line 63, Total of all property on Schedule A/B ..........................................................................................................               2,900.00
                                                                                                                                                                                    $



           FTiW Summarize Your Liabilities



                                                                                                                                                                                 Your liabilities
                                                                                                                                                                                 Amount you owe

             Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
                                                                                                                                                                                    $               0.00
             2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule 0


       3     Schedule ElF. Creditors Who Have Unsecured Claims (Official Form 106EIF)
                                                                                                                                                                                    $               0.00
                 Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF............................................

                 Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF .......................................+ $
                                                                                                                                                                                            58,319.00


                                                                                                                                                 Your total liabilities             $       58,319.00


                        Summarize Your Income and Expenses


             Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                              2 , 770.00
             Copy your combined monthly income from line 12 of Schedule I ..........................................................................................$

             Schedule J: Your Expenses ( Official Form 106JJ
             Copy your monthly expenses from line 22c of Schedule J ....................................................................................................$
                                                                                                                                                                                              2,650.00




       Official Form 1 O6Sum                                  Summary of Your Assets and Liabilities and Certain Statistical Information                                                  page 1 of 2
Filed 01/18/19                                                              Case 19-20339                                                                              Doc 1


       Debtor 1         LAWRENCE THOMPSON JR.                                                                 Case number   (if k,on)______________________________
                        Firel Neere   Middle Nerne        Last Nanre




     E__rr&1r,M Answer These Questions for Administrative and Statistical Records

            Are you filing for bankruptcy under Chapters 7, 11, or 13?

                  No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
                  Yes


            What kind of debt do you have?

                  Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                  family, or household purpose." 11 U.S.C. § 101(8). Fill outlines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Ll    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                  this form to the court with your other schedules.



       5.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
            Form 122A-1 Line 11, OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                $          4,100.00




       9. Copy the following special categories of claims from Part 4, line 6 of Schedule              ElF:


                                                                                                                     Total claim


              From Part 4 on ScheduleE/F,copythelfollowing:



                  Domestic support obligations (Copy line 6a.)                                                       $                 0.00


                  Taxes and certain other debts you owe the government. (Copy line 6b.)                              $_0.00

                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $                 0.00


                  Student loans. (Copy line 6f.)                                                                     $                 0.00

                  Obligations arising out of a separation agreement or divorce that you did not report as            $                 0.00
                  priority claims. (Copy line 6g.)


                  Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)               + $_0.00


                  Total. Add lines 9a through 9f.                                                                    $                 0.00




    Official Form 1 O6Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 2 of 2
Filed 01/18/19                                                           Case 19-20339                                                                                  Doc 1




      Debtor 1              LAWRENCE THOMPON JR.
                            First Nnrsé         Mtddle Nonre           Lost Nnrse


      Debtor 2
      (Spouse, if filing)   First Nosre         Midee Nome             Lost Nonre


      United States Bankruptcy Court for the:     Eastern District of California
      Case number
      (If known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing



        Official Form 106Dec
         Declaration About an Individual Debtor's Schedules                                                                                                 12/15


        If two married people are filing together, both are equally responsible for supplying correct information.

        You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
        obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
        years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                             Sign Below



              Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               Ll   No
               23   Yes. Name of person_NICK DITARANTO                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                         Signature (Official Form 119).




              Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
              that they are true and correct.
Filed 01/18/19                                                                        Case 19-20339                                                                               Doc 1




      Debtor 1               LAWRENCE THOMPSON JR.
                            First Naete                 Middle Narrre                Last Narrre


      Debtor 2
      (Spouse, if filing)   First Nanre                 Middle Nenre                 Last Nanre



      United States Bankruptcy Court for the                 Eastern District of California
      Case number
                                                                                                                                                     lJ Check if this is an
                                                                                                                                                         amended filing

       Official Form I06NB
       Schedule A/B: Property                                                                                                                                        12/15

       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
       category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
      responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (if known). Answer every question.


     ________ Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

                 No. Go to Pail 2.
           Li   Yes. Where is the property?
                                                                             What is the property? Check all that apply         Do not deduct secured claims or exemptions Put
                                                                              Li    Single-family home                          the amount of any secured.claimslon Schedule D
                                                                                                                                Creditors Who Have Claims Secured by Property.
             1.1.                                                             Li    Duplex or multi-unit building
                     Street address, if available, or other description
                                                                              Li   Condominium or cooperative                   Current value of the Current value of the
                                                                              Li    Manufactured or mobile home                 entire property?      portion you own?
                                                                              Li    Land                                        $                        $
                                                                              Li    Investment property
                                                                                                                                Describe the nature of your ownership
                     City                            State       ZIP Code
                                                                              Li    Timeshare
                                                                                                                                interest (such as fee simple, tenancy by
                                                                              Li    Other                                       the entireties, or a life estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                              Li Debtor 1 only
                     County                                                   Li Debtor 2 only
                                                                              Li Debtor 1 and Debtor 2 only                     Li   Check if this is community property
                                                                                                                                     (see instructions)
                                                                              Li At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number:

           If you own or have more than one, list here:
                                                                             What is the property? Check all that apply,        Do not deduct secured dairns or exemptions. Put
                                                                             Li    Single-family home                           the amount of anysecured claims on Schedule 0:
                                                                                                                                Creditors Who Have C/aims Secured by Property.
              1.2.                                                           Li    Duplex or multi-unit building
                     Street address, if avaitabte, or other description
                                                                             Li    Condominium or cooperative                   Current value of the Current value of the
                                                                             Li    Manufactured or mobile home                  entire property?      portion you own?
                                                                             Li    Land
                                                                             Li    Investment property
                                                                                                                                Describe the nature of your ownership
                     City                            State        ZIP Code
                                                                             Li    Timeshare
                                                                                                                                interest (such as fee simple, tenancy by
                                                                             Li    Other                                        the entireties, or a life estate), if known.
                                                                             Who has an interest in the property? Check one

                                                                             Li Debtor 1 only
                      County
                                                                             Li Debtor 2 Only
                                                                             Li Debtor 1 and Debtor 2 only                      Li   Check if this is community property
                                                                             Li At least one of the debtors and another              (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number: _____________________________
Filed 01/18/19                                                                    Case 19-20339                                                                                      Doc 1




                                                                         What is the property? Check all that apply              Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule 0
                                                                         13   Single-family home
                                                                                                                                 Creditors Who Have Claims Secured by Property
           1.3.
                   Street address, if available, or other description    13   Duplex or multi-unit building
                                                                                                                                  Current value of the Current value of the
                                                                         13   Condominium or cooperative
                                                                                                                                  entire property?      portion you own?
                                                                         13   Manufactured or mobile home
                                                                         13   Land
                                                                         13   Investment property
                                                                                                                                  Describe the nature of your ownership
                   City                                       ZIP Code   13   Timeshare
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                         13   Other                                               the entireties, or a life estate), if known.

                                                                         Who has an interest in the property? Check one.
                                                                         13 Debtor 1 only
                   County
                                                                         13 Debtor 2 Only
                                                                         13 Debtor 1 and Debtor 2 only                            13   Check if this is community property
                                                                                                                                       (see instructions)
                                                                         13 At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:



      2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                   $_o
          you have attached for Part 1. Write that number here . ...................................................................................... 4




                        Describe Your Vehicles



      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


      3   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
                  No
          [3      Yes

                                                                         Who has an interest in the property? Check one.          Do not deduct secured claims or exemptions Put
           31.         Make:
                                                                                                                                  the amount of any secured claims on ScheduleD
                       Model:
                                                                          13 Debtor 1 only                                        Credit ors Who Have Claims Secured by Property
                                                                          13 Debtor 2 only
                       Year:                                                                                                       Current value of the Current value of the
                                                                          13 Debtor 1 and Debtor 2 only                            entire property?      portion you own?
                       Approximate mileage:                               13 At least one of the debtors and another
                       Other information:
                                                                                                                                                             $
                                                                          13 Check if this is community property (see
                                                                              instructions)



          If you own or have more than one, describe here:

                                                                         Who has an interest in the property? Check one,           Do not deductsecured daimsorexemptiofls. Put
           3.2.        Make:
                                                                                                                                   the amount of any secured claims on. Schedule D
                       Model:
                                                                          13 Debtor 1 only                                         Creditors Who Have Claims Secured by Properly
                                                                          13 Debtor 2 only
                       Year:                                                                                                       Current value of the Current value of the
                                                                          13 Debtor 1 and Debtor 2 only                            entire property?      portion you own?
                       Approximate mileage:                               13 At least one of the debtors and another
                       Other information:
                                                                          13 Check if this Is community property (see
                                                                              instructions)
Filed 01/18/19                                                                                 Case 19-20339                                                                                                    Doc 1




                                                                                   Who has an interest in the property? Check one                            Do not deduct secured daims:or exemptions Put
           3.3.    Make:
                                                                                                                                                             the amount of any secured claims on Schedule 0.
                   Model:
                                                                                    U Debtor 1 only                                                          Creditors Who Have Claims Secured by Pro perty,
                                                                                    U Debtor 2 only
                   Year:                                                                                                                                     Current value of the Current value of the
                                                                                    U Debtor 1 and Debtor 2 only                                             entire property?      portion you own?
                   Approximate mileage:                                             U At least one of the debtors and another
                   Other information:
                                                                                    U Check if this is community property (see
                                                                                        instructions)


                                                                                    Who has an interest in the property? Check one.                          Do not deduct secured claims or exemptiOns.Put
           34      Make:
                                                                                                                                                             the amount of any secured claims on Schedule:D
                                                                                    U Debtor 1 Only                                                          Creditors Who Have Claims Secured by Property.
                                                                                    U Debtor 2 only
                                                                                                                                                             Current value of the       Current value of the
                                                                                    U Debtor 1 and Debtor 2 only                                             entire property?           portion you own?
                                                                                    U At least one of the debtors and another
                                                                                                                                                                                        $
                                                                                    U Check if this is community property (see
                                                                                         instructions)




      4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
           Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
                  No
           U      Yes


                                                                                    Who has an interest in the property? Check one                            Do not deduct secured claims or:èxemptions Put
           41.      Make:
                                                                                                                                                              the amount of any secured claimson Schedule 0.
                                                                                    U    Debtor 1 only                                                        CreditOrs Who Have Claims Securèdby Property.
                                                                                    U Debtor 2 only
                                                                                    U Debtor 1 and Debtor 2 only                                              Current value of the Current value of the
                                                                                    U At least one of the debtors and another                                 entire property?      portion you own?


                                                                                     U Check if this is community property (see
                                                                                         instructions)



           If you own or have more than one, list here:
                                                                                    Who has an interest in the property? Check one                            Do not deduct secured claims or exemptions Put
           4.2.        Make:
                                                                                                                                                              the amount of any secured:Olaims on Schedule 0
                       Model:
                                                                                    U Debtor 1 only                                                           Creditors Who Have Clafrns•SeOOred by Property.
                                                                                    U Debtor 2 only                                                                                       Current value of the
                       Year:                                                                                                                                  Current value of the
                                                                                    U Debtor 1 and Debtor 2 only                                              entire property?            portion you own?
                       Other information:                                           U At least one of the debtors and another
                                                                                                                                                              $
                                                                                     U Check if this        is community property (see
                                                                                         instructions)




      5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
           you have attached for Part 2. Write that number here ............................................................................................................     4
                                                                                                                                                                                      L_o
                                                                                                                                                                                      [
Filed 01/18/19                                                                                                  Case 19-20339                                                                                                                                          Doc 1




                          Describe Your Personal and Household Items
                                                                                                                                                                                                                                         Cu i•rentvaiueof, he
      Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                                                                         Do not deduct secured deims
                                                                                                                                                                                                                                         or exemptions.

      6. Household goods and furnishings
               Examples: Major appliances, furniture, linens, china, kitchenware
                     No
                     Yes Describe.......... HOUSEHOLD ITEMS                                                                                                                                                                                      2,200


      7         Electronics
                Examples: Televisions and radios; audio, video, stereo, and digital equipment: computers, printers, scanners; music
                           collections; electronic devices including cell phones, cameras, media players, games

                     No
                Li   Yes. Describe


      s. Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
                LO   No
                Li   Yes. Describe.........


                Equipment for sports and hobbies
                Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                          and kayaks; carpentry tools; musical instruments
                     No
                Li   Yes. Describe                                                                                                                                                                                                       I$
                Firearms
                Examples: Pistols, rifles, shotguns, ammunition, and related equipment
                     No                      ,... ,,.
                Li   Yes. Describe..........                                                                                                                                                                                                 $


      ii.       Clothes
                Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
                IJN0
                   Yes. Describe. ..... .....CLOTHING
                                                                                                                                                                                                                                         1
      12.       Jewelry
                Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                          gold, silver
                     No
                Li   Yes. Describe

          13    Non-farm animals
                Examples: Dogs, cats, birds, horses

                LA   No                                               ..................................................................................... ...                                                     .                    .
                Li   Yes. Describe..........


          14.   Any other personal and household items you did not already list, including any health aids you did not list

                      No
                 U    Yes. Give specific                                                                                                                                                                                                 1
                      information............... .                                                                                           .............................................................   ....       ......... ....

          15    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                                   $   2,500
                forPart 3. Write that number here ....................................................................................................................................................                       4                      ,,
Filed 01/18/19                                                                                                 Case 19-20339                                                                                                            Doc 1




     WM             Describe Your Financial Assets

                                                                                                                                                                                                         Current value of the
      Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                          Do not deduct secured cIims
                                                                                                                                                                                                         - or exemptions.


        Cash
         Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

              No
         Ll   Yes ......................................................................................... ......................................................................... ...Cash




         Deposits of money
         Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                   and other similar institutions. If you have multiple accounts with the same institution, list each.

              No
              Yes                                                                                    Institution name:


                                                                                                      SAFE CREDIT UNION                                                                                         400
                                                   17.1. Checking account:

                                                   17.2. Checking account:

                                                   17.3. Savings account:                                                                                                                                  $

                                                   17.4. Savings account:

                                                   17.5. Certificates of deposit:


                                                   17.6. Other financial account:

                                                   17.7. Other financial account:


                                                   17.8. Other financial account:


                                                   17.9. Other financial account:                                                                                                                           $




         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
               No
          U    Yes                                 Institution or issuer name:



                                                                                                                                                                                                            $




          Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
          an LLC, partnership, and joint venture

               No                                   Name of entity:                                                                                                                    % of ownership.

          U    Yes. Give specific                                                                                                                                                                  %
               information about
               them. ..... ...................
Filed 01/18/19                                                                      Case 19-20339                                                                                  Doc 1




     20.   Government and corporate bonds and other negotiable and non-negotiable instruments
           Negotiable instruments include personal checks, cashiers ' checks, promissory notes, and money orders.
           Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

                 No
           L1   Yes. Give specific        Issuer name:
                information about
                them




           Retirement or pension accounts
           Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
                 No
           LI    Yes. List each
                 account separately.. Type of account:              Institution name:

                                          401(k) or similar plan:

                                          Pensionplan:              ________________________________________________________________________________   $________________________

                                          IRA:

                                          Retirement account:       _________________________________________________________________                  $____________________

                                          Keogh:                    _________________________________________________________________                  $____________________

                                          Additional account:

                                          Additional account:




           Security deposits and prepayments
           Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
           companies, or others

                 No

                 Yes                                            Institution name or individual:

                                           Electric:                                                                                                   $______________________

                                           Gas:                                                                                                        $_________

                                           Heating oil:                                                                ________________________        $                           -

                                           Security deposit on rental unit:                                                                            $

                                           Prepaid rent:

                                           Telephone:                                                                                                  $_____________________

                                           Water:                                                                                                      $             -
                                           Rented furniture:                                                                                           $______________________
                                           Other:                                                                                                      $____________________



           Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

                 No

            LI   Yes ...........................Issuer name and description:
Filed 01/18/19                                                                                        Case 19-20339                                                                                   Doc 1




           Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state
                                                                                                                tuition program.
     24.
           26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
                 No
                 Yes ... .... ......... ..... ................   Institution name and description. Separately file the records of any interests.1 1 U.S.C. § 521(c):



                                                                                                                                                                              $

                                                                                                                                                                              $



           Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
            exercisable for your benefit

                 No
            L1   Yes. Give specific
                 information about them....


            Patents, copyrights, trademarks, trade secrets, and other intellectual property
            Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
                 No
            D    Yes. Give specific
                 information about them...


            Licenses, franchises, and other general intangibles
            Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

                  No
            11    Yes. Give specific
                  information about them...                                                                                                                               1   $



      Money or property owed to you?                                                                                                                                          Current value of the
                                                                                                                                                                              portion you own?
                                                                                                                                                                              Do not deduct secured
                                                                                                                                                                              claims or exemptions


            Tax refunds owed to you
                  No
            D     Yes. Give specific information                                                                                                Federal:
                       about them, including whether
                       you already filed the returns                                                                                        .   State:

                       and the tax years. ................ ......I                                                                              Local:                    $



      29    Family support
            Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
                  No
            U     Yes. Give specific information ..............
                                                                                                                                                Alimony:

                                                                                                                                                Maintenance:

                                                                                                                                                Support.                      $
                                                                                                                                                Divorce settlement:           $
                                                                                                                                                Property settlement:          $


      30.   Other amounts someone owes you
            Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                      Social Security benefits; unpaid loans you made to someone else

                   No
             U     Yes Give specific infoation                                                                                                                        *
                                                                                                                                                                              $______
                                                                                           ... ....           .....
Filed 01/18/19                                                                                         Case 19-20339                                                                                                                      Doc 1




     31 Interests in insurance policies
        Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

              No
         J Yes. Name the insurance company                                                                                                            Beneficiary:                                           Surrender or refund value:
                                                                          Company name:
                 of each policy and list its value.




                                                                                                                                                                                                             $

        Any interest in property that Is due you from someone who has died
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
        property because someone has died.


         U    Yes. Give specific information..............
                                                                         r.............................                                                                                       111111         $________________


        Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
                    j'r'irtprite
        -"p'-"- '"'""-'-..'-'    .- mnlrwmnt
                                     ..-.    (tisnhltes
                                                  -     insurance claims, or riohts to sue

              No
         U    Yes. Describe each claim                                                                                                                                                                  "1
      34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to sot off claims
         LA   No
         U    Yes. Describe each claim




      35. Any financial assets you did not already list

              No
         U    Yes. Give specific information



      36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                                                    4
         forPart 4. Write that number here ........................................................................................................................................................




                       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part t


         Do you own or have any legal or equitable interest in any business-related property?
         Ld    No. Go to Part 6.
         U     Yes. Go to line 38.
                                                                                                                                                                                                         Current value of the
                                                                                                                                                                                                         portion-you own?
                                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                                         Or exemptions-

         Accounts receivable or commissions you already earned

         LA No
         U     Yes. Describe


         Office equipment, furnishings, and supplies
         Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

         LAN0
          UYes.Describe........                                                                                                      ,
Filed 01/18/19                                                                                       Case 19-20339                                                                                                  Doc 1




           Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           Ld    No
           LI    Yes. Describe



           Inventory
                 No
           LI    Yes. Describe.......



      42   Interests in partnerships or joint ventures
                 No
           LI    Yes. Describe.......Name of entity:                                                                                                                   % of ownership:




                                                                                                                                                                                 %


           Customer lists, mailing lists, or other compilations
                 No
           LI    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                        LINo
                        LI    Yes. Describe.........



           Any business-related property you did not already list
              No
            LI   Yes. Give specific                                                                                                                                                      $
                 information .........




            Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                   $_0
            forPart 5. Write that number here ................................................................................................................................       4




                         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                         If you own or have an interest in farmland, list it in Part 1.


            Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
                  No. Go to Part 7.
            LI    Yes. Go to line 47.
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                         or exemptions
            Farm animals
            Examples: Livestock, poultry, farm-raised fish
                  No
             LIYes

                                                                                                                                                                                             $_
Filed 01/18/19                                                                                      Case 19-20339                                                                     Doc 1




     48.   Crops—either growing or harvested

           LJ No
            J Yes. Give specific
               information




      54    Add the dollar value of all of your entries from Part 7. Write that number here ................................................                           4



                         List the Totals of Each Part of this Form


            Part 1: Total real estate, line 2........................................................

            Part 2: Total vehicles, line 5

            Part 3: Total personal and household items, line 15

            Part 4: Total financial assets, line 36

      59, Part 5: Total business-related property, line 45


      60.   Part 6: Total farm- and fishing-related property, line 52

            Part 7: Total other property not listed, line 54                                            + $0


            Total personal property. Add lines 56 through 61.....................$ 2,900                                         ICopy personal property total 4 1+ $_2,900


                                                                                                                                                                           .$_2,900
            Total of all property on Schedule A/B. Add line 55 + line 62 ........................... ........... ...... ............................................
Filed 01/18/19                                                              Case 19-20339                                                                              Doc 1




       Debtor 1             LAWRENCE THOMPSON JR.
                            Fire Name              Middle Name               LaM Name


       Debtor   2
       (Spouse, if fling)   First Name              Middle Name              LaM Name



       United States Bankruptcy Court for the:          Eastern District of California
       Case number                                                                                                                           U Check if this is an
        (If known)                                                                                                                               amended filing



      Official Form 106C
      Schedule C: The Property You Claim as Exempt                                                                                                          12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
      Using the property you listed on Schedule A/B: Property (Official Form 1 O6NB) as your source, list the property that you claim as exempt. If more
      space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
      your name and case number (if known).
      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
      of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
      retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
      limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
      would be limited to the applicable statutory amount.


      •flrU Identify the Property You Claim as Exempt


            Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
             D     You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
             Gd      You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



            For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


              Brief description of the property and line on       Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
              Schedule A/B that lists this property               portion you own
                                                                  Copy the value from    Check only one box fot each exemption
                                                                  Schedule A/B

             Brief
                                                                  $
             description:
                                                                                         IJ    100% of fair market value, up to
             Line from                                                                         any applicable statutory limit
             Schedule A/B:

             Brief
             description:
                                                                                               100% of fair market value, upto
              Line from                                                                        any applicable statutory limit
              Schedule A/B

              Brief
                                                                  $_______
              description:
                                                                                          LI   100% of fair market value, up to
              Line from                                                                        any applicable statutory limit
              Schedule A/B:


        3. Are you claiming a homestead exemption of more than $155,675?
            (Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.)

                     No
              LI     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                     LIN0
                     0      Yes
Filed 01/18/19                                                    Case 19-20339                                                                            Doc 1




                   Additional Page


          Brief description of the property and line   Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
          on Schedule NB that lists this property      portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule A/B

          Brief                                                                                                       703.140 (B) (3)
                           HOUSEHOLD ITEMS             $2,200                 LA $ 2,200
          description:
                                                                              0 100% of fair market value, up to
          Line from                                                              any applicable statutory limit
          Schedule A/B:
          Brief                                                                                                       703140 (B' (3
                           CLOTHING                    $300                   L $ 300
          description:
                                                                              U 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B:

          Brief                                                                                                       703.140 (B) (5)
                           CHECKING ACCOUNT            $400                   Ed $ 400
          description:
                                                                              U 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B:

          Brief
          description:                                 $_______
                                                                              U 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B
          Brief
          description:                                  $                      U$_____
                                                                               0 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B:

          Brief
          description:                                  $                      Us_____
                                                                               0 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B

          Brief
          description:                                  $                      Us_____
                                                                               0 100% of fair market value, up to
          Line from                                                               any applicable statutory limit                              _________
          Schedule A/B

          Brief
          description:
                                                                               U 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B:

          Brief
          description:
                                                                               Us_____
                                                                               U 100% of fair market value, up to
          Line from                                                               any applicable statutory limit
          Schedule A/B

           Brief
                                                                               U$
          description:
                                                                               U 100% of fair market value, up to
           Line from                                                              any applicable statutory limit
           Schedule A/B

           Brief
                                                                               U$_____
           description:
                                                                               U 100% of fair market value, up to
           Line from                                                              any applicable statutory limit
           Schedule A/B:

           Brief
           description:
                                                                               U$_____
                                                                               U 100% of fair market value, up to
           Line from                                                              any applicable statutory limit
           Schedule A/B:
Filed 01/18/19                                                                               Case 19-20339                                                                                          Doc 1




          Debtor 1             LAWRENCE THOMPSON JR.
                               First Noose                   Middle Nonre                    Lost Name

          Debtor 2
          (Spouse, if fling)   First Norma                   Middle Name                     Lost Name


          United States Bankruptcy Court for the:                 Eastern District of California
          Case number
          (If known)                                                                                                                                               IJ   Check     if this is   an
                                                                                                                                                                        amended filing



       Official Form 106D
       Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
       additional pages, write your name and case number (if known).


      1. Do any creditors have claims secured by your property?
                     No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             LI      Yes. Fill in all of the information below.


                         List All Secured Claims
                                                                                                                                      Column A              Column B
      2      List all secured claims If a creditor has more than one secured claim list the creditor separately                       Amount of claim       Value of collaterar        Unsecured
             for each claim If more than one creditor has a particular claim list the other creditors in Part 2                       Do not deduct the     that supports this         portion
             As much as possible list the claims In alphabetical order according to the creditors name                                value of collateral   claim                      It


     LIiIU                                                              Describe the property that secures the claim:                 $                     $                     $_
              Creditor's Nsme


              Number             Street
                                                                       As of the date you file, the claim is: Check all that apply.
                                                                        LI   Contingent
                                                                        Li   Unliquidated
              City                           State   ZIP   Code         Li   Disputed

           Who owes the debt? Check one.                                Nature of lien. Check all that appiy,
           LI     Debtor 1 only                                         LI   An agreement you made (such as mortgage or secured
           Li     Debtor 2 only                                              car loan)
           Li     Debtor 1 and Debtor 2 only -                          Li   Statutory lien (such as tax lien, mechanic's lien)
           Li     At least one of the debtors and another               LI   Judgment lien from a lawsuit
                                                                        Li   Other (including a right to offset)
           Li     Check if this claim relates to a
                  community debt
           Date debt was incurred                                       Last 4 digits of account number - - - -

                                                                        Describe the property that secures the claim:                 $________________     $                     $o
              Creditor's Name


              Number
                                                                       As of the date you file, the claim is: Check all that apply.
                                                                        LI   Contingent
                                                                        LI   Unhquidated
              City                           State   ZIP Code
                                                                        U    Disputed

           Who owes the debt? Check one.                                Nature of lien. Check all that apply.
           Li     Debtor 1 only                                         Li   An agreement you made (such as mortgage or secured
           Li     Debtor 2 only                                              car loan)
           Li     Debtor 1 and Debtor 2 Only                            U    Statutory lien (such as lax lien, mechanic's lien)

           Li     At least one of the debtors and another               U    Judgment lien from a lawsuit
                                                                        LI   Other (inciudino a riaht to offset)
           LI     Check if this claim relates to a
                  community debt
           Date debt was incurred                                       Last 4 digits of account number - - -

                Add the dollar value of your entries in Column A on this page Write that number here                                      0
Filed 01/18/19                                                                        Case 19-20339                                                                                        Doc 1


                                                c-
           Debtor 1                                                                 m° -c s
                                 First Name                  Middle Name                Last Name

           Debtor 2
           (Spouse, if filing)   First Name                  Middle Name                Last Name


           United States Bankruptcy Court for the:
                                                                                                                                                                   J Check if this is an
           Case number
           (It known)                                                                                                                                                amended filing


      Official Form 106E/F
      Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                         12/15
      Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
      List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule
      A/B: Property (Official Form I06NB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
      creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
      needed, copy the Part you need, fill it out, number the entries in the boxes on the left Attach the Continuation Page to this page. On the top of
      any additional pages, write your name and case number (if known).

                           List All of Your PRIORITY Unsecured Claims

              Do any creditors have priority unsecured claims against you?
                    No. Goto Part 2.
              DYes.
              List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim For
              each claim llstedr identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
              nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
              unsecured claims, fill oUt the Continuation Page of Part I If more than one creditor holds a particular claim, list the other creditors in Part 3.
              (For an explanation of each type of claim, see the instructio(isfor this,forrn in the LnstruStion booklet)
                                                                                                                                              Total claim       Priority     Nonpriority
                                                                                                                                                                amount       umount'

     M21
             J    W       CPkSIq
                Priority Creditor's Name
                                              owe                              Last 4 diaits of account number       Ot Ct       I            $_____ $_________ $_0

                   51 (p                tkv\or'v?t                             When was the debt incurred?            '
                                                                                                                          I
                 Number             Street
                                                                               As of the date you file, the claim is: Check all that apply.

                City                                 State    ZIP Code
                                                                               U   Contingent
                                                                                   Unliquidated
                         incurred the debt? Check one.
                 7       ebtor 1 only
                                                                               U   Disputed

                 U      Debtor 2 only                                          Type of PRIORITY unsecured claim:
                 U      Debtor 1 and Debtor 2 only                             U   Domestic support obligations
                 U      At least one of the debtors and another
                                                                               U   Taxes and certain other debts you owe the government
                 U      Check if this claim is for a community debt            U   Claims for death or personal injury while you were
                 ls;he claim subject to offset?                                    intoxicated
                 YNo                                                           U   Other. Specify
                 UYes
                                                                                                                                                        - Ut)
                  Cc                 If41D Cf64                                Last 4 digits of account number                                $_31S             $________ $ O
                 Priority Creditor's Name
                  ç942                                               A         When was the debt incurred?            %   I ''   J 19J
                 Number             Street
                                                                               As of the date you file, the claim is: Check all that apply.

                                                                           (   U Contingent
                 City                                State    ZIP Code         LVUnliquidated
                 Who incurred the debt? Check one.                             U Disputed
                    Debtor 1 only
                                                                               Type of PRIORITY unsecured claim:
                 U Debtor2only
                                                                               U Domestic support obligations
                 D Debtor 1 and Debtor 2 only
                                                                               U Taxes and certain other debts you owe the government
                 U At least one of the debtors and another
                                                                               U Claims for death or personal injury while you were
                 i...i Check if this claim is for a community debt                intoxicated
                 is the claim subject to offset?                               U Other. Specify
                     No
                 UYes
Filed 01/18/19                                                                     Case 19-20339                                                                                         Doc 1


                       List All of Your NONPRIORITY Unsecured Claims

         Dany creditors have nonpriority unsecured claims against you?
         L     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         LIYes

        List all of your nonpriority unsecured claims inthe alphabetical order of the creditOr who holds each claim. If a creditor has more than one
        nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
        included in Part 1 If more than one creditor holds a particular claim, list the other creditors in Part If you have more than three nonpriority unsecured
        claims fill out the Continuation Page of Part 2.

                                                                                                                                                                          Total claim

                            /T0 \oTP                                                     Last4digitsofaccountnumber2_                 0 34
                                                                                                                                                                  $
                                                                                                                                                                             tISV
                                                                                                                                                                                ,
                                                                                                                                                                                    I
                                                                                                                                                                                        00
             Nonpnonly Creditor's Nartfe
                                                                                        When was the debt incurred?              I.t/tV/r1
              'içoo             tva
             Number           Street
              SCO'fr"11V                                  Cr            c\l
             City                                             State     ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                         U    Contingent
             Who incurred the debt? Check one.                                               'Jnliquidated
                    'Debtor 1 Only                                                       U    Disputed
             U      Debtor 2 Only
             U      Debtor 1 and Debtor 2 only                                 ,         Type of NONPRIORITY unsecured claim:
             U      At least one of the debtors and another                              U    Student loans

             U      Check if this claim is for a community debt
                                                                                         U    Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
             Is thj claim subject to offset?                                             U    Debts to pension or profit-sharing plans, and other similar debts
             V
             U      Yes
                                                                                         U    Other. Specify



                                                                                                                                                 0
                E a_-6v
             Nonpnonty Creditors Name
                                                                                         Last4digits of account number
                                                                                         When was the debt incurred?
                                                                                                                                      ..
                                                                                                                                  t1..i 0 /flu
                                                                                                                                                                  $_____________



                                 2)                           t)&       oo
             Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
                                          COO°'P'               Cft     c'cno
             City                                              State    ZIP Code
                                                                                         U    Contingent

             Who incurred the debt? Check one.                                                Unliquidated

             lDebtor 1 Only
                                                                                         U    Disputed

             U       Debtor2only
                                                                                         Type of NONPRIORITY unsecured claim:
             U       Debtor 1 and Debtor 2 only
             U      At least one of the debtors and another                              U    Student loans
                                                                                         U    Obligations arising out of a separation agreement or divorce
             U       Check if this claim is for a community debt                              that you did not report as priority claims

             is th,claim subject to offset?
                                                                                         U    Debts to pension or profit-sharing plans, and other similar debts

                    'No
                                                                                         U    Other. Specify

              U      Yes

                 Cc4?'r & \w&                                                            Last 4 digits of account number        j         . .i..]..
                                                                                                                                                                      $
             Nonprionty Creditors Name
                                                                                         When was the debt incurred?              0    /c'3
                                     vJ                          q.o.
             Number            Street
                                                                        Q3D2             As of the date you file, the claim is: Check all that apply.
             City                                              State    ZIP Code
                                                                                         U Contingent
             Who incurred the debt? Check one.
                                                                                               tJnliquidaled
                     Debtor 1 only                                                       U Disputed
              U      Debtor 2 only
              U      Debtor 1 and Debtor 2 only                                          Type of NONPRIORITY unsecured claim:
              U At least one of the debtors and another
                                                                                         U Student loans
              U Check if this claim is for a community debt                               U Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
              Is t'claim subject to offset?
                                                                                          U Debts to pension or profit-sharing plans, and other similar debts
                YNo
                 No                                                                       U Other. Specify
              U Yes
Filed 01/18/19                                                                    Case 19-20339                                                                                Doc 1


                          Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page number them beginning with 4 5 followed by 4 6 and so forth                                                           Total clarni



                                                                                         Last4 digits of account number
           Nonpnority Creditor's Name
                                                                                                                                   4      '2- 0 t
                                        c                                                When was the debt incurred?

           Number           • Street
                                                                                         As of the date you fiie, the ciaim is: Check all that apply.
                     ._ .D I                                              r, 21
           City                                                State   ZIP Code          U     Contingent
                                                                                             "Unliquidated
           Who incurred the debt? Check one.
                                                                                         U     Disputed
                 'Debtor 1 only
           U         Debtor 2 only                                                       Type of    NONPRIORITY unsecured claim:
           U         Debtor 1 and Debtor 2 only
                                                                                         U     Student loans
           U         At least one of the debtors and another
                                                                                         U     Obligatioris arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
           U         Check if this claim is for a community debt
                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
           is the claim subject to offset?                                               U     Other. Specify_________________________________
                 'No
           U         Yes




                 'c:             otA-Tt,                                                 Last 4 digits of account number          7    Co 1 Co
           Nonprionty Creditor's Name

             '•\I9             Q w 10 p4 I'l
                                                                                         When was the debt incurred?               B / '2-o
           Number              Street
                                                                                         As of the date you file, the ciaim is: Check all that apply.
                                                               CV\
           City                                                State   ZIP Code          U     Contingent
                                                                                           '   Unliquidated
           Who incurred the debt? Check one.
                                                                                         U     Disputed
                     Debtor 1 only
           U Debtor 2 only                                                               Type of    NONPRIORITY unsecured claim:
           U Debtor 1 and Debtor 2 only                                                  U     Student loans
           U At least one of the debtors and another                                     U     Obligations arising Out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
           U Check if this claim is for a community debt
                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
           is the claim subject to offset?                                               U     Other. Specify
                 '   No
           Ues


                                                                                                                                                                       Q. _7
                                                                                         Last 4 digits of account number         J       . L L.
           Nonprionty Creditor's Name
                                                                                         When was the debt incurred?               91 1 '2 0 I
            ltpO Utn
           Number              Street
                                                                                         As of the date you fiie, the claim is: Check all that apply.
                                                           CA                3_-
           City                                                State   ZIP Code          U Contingent
                                                                                             " Unliquidated
           Who incurred the debt? Check one.                                             U     Disputed
                     Debtor 1 only
           U         Debtor 2 only                                                       Type    of NONPRIORITY unsecured claim:
           U         Debtor 1 and Debtor 2 only
                                                                                         U     Student loans
           U         At least one of the debtors and another                             U     Obligations arising Out of a separation agreement or divorce that
                                                                                               you did not report as priority ctaims
           C.]       Check if this ciaim is for a community debt
                                                                                         U     Debts to pension or profit-sharing plans, and other similar debts
           Is the ciaim subject to offset?                                               U     Other. Specify____________________________________
           GKNo
           U Yes
Filed 01/18/19                                                                 Case 19-20339                                                                                    Doc 1


                     Your NONPRIORITY Unsecured Claims - Continuation Page


      After listing any entries on this page number them beginning with            4 5 followed by 4 6, and so forth                                             TotiJ ckiirn




              i#                                                    c)                 Last 4 digits of account number,         3. - 1. 1..
          Nonprionty Creditor's Name
                                                                                       When was the debt incurred?                     I
          Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.

          City                                              State   ZIP Code            U      ontingent

          Who incurred the debt? Check one.
                                                                                        V    Untiquidated
                                                                                        U    Disputed
              'Debtor 1 only
          U       Debtor 2 only                                                         Type   of NONPRIORITY unsecured Claim:
          U       Debtor 1 and Debtor 2 only
                                                                                        U Student loans
          U       At least one of the debtors and another
                                                                                        U Obligations ansing out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
          U       Check if this claim is for a community debt
                                                                                        U Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                               U Other. Specify_________________________________

          U       Yes




                                                                                        Last 4 digits of account number .        j.. 14 3_.
                   rc'JS CO                                                                                                                                             " s '!
          Nonpnonty Creditor's Name
                                                                                        When was the debt incurred?              10    J )-O
             '

          Number            Street
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                            Crc
          City                                              State   ZtP Code            U Contingent
                                                                                             Unliquidated
          Who incurred the debt? Check one.                                             U Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                         Type   of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                            U Student loans
           U      At least one of the debtors and another                               U Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                        U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                              U    Other. Specify


           U      Yes
                                                                                                                                                                                   00

                                                                                        Last 4 digits of account number          .!.                   .,f.
           Nonpnority Creditor's Name
                                                                                        When was the debt incurred?              '     /
                                                                                                                                           2-0   1-7
           Number           Street
                                                                                        As of the date you file, the claim is: Check all that apply.
                                                            cn
           City                                             State   ZIP Code            U    Contingent
                                                                                            'tJnliquidated
           Who incurred the debt? Check one.                                            U    Disputed
                 'Debtor 1 only
           U Debtor 2 only                                                              Type   of NONPRIORITY unsecured claim:
           U Debtor 1 and Debtor 2 only                                                 U Student loans
           U At least one of the debtors and another                                    LI Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
           U Check if this claim is for a community debt                                LI Debts to pension or profit-sharing ptans, and other similar debts
           Is the claim subject to offset?                                              LI Other. Specify_________________________________

           UYes
Filed 01/18/19                                                                      Case 19-20339                                                                                Doc 1


                      Your NON PRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page number them beginning with 4 5 followed by 4 6 and so forth                                                              Total claim




                                            1t2t                                            Last 4 digits of account number
                                                                     CAS411, 0 6
           Noriphoilty Creditors Name
              sj-.'.t_i._-                 tu.S.DfLL, l:LJC). c•))                    ç"L./When was the debt incurred?


                                                   cx-                   cçcirL..-          As of the date you file, the claim is: Check all that apply.

           City                                              State       ZIP Code            U    Contingent
                                                                                                 'tJnliquidated
           Who incurred the debt? Check one.                                                 U    Disputed
           U       Debtor 1 Only
           U       Debtor 2 only                                                             Type of NONPRIORITY unsecured              claim:
           U       Debtor 1 and Debtor 2 only                                                U     Student loans
           U       At least one of the debtors and another                                   U    Obligations arising Out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                             U     Debts to pension or profit-sharing plans, and other similar debts
           Is e claim subject to offset?                                                     U     Other. Specity
           VNo
           U       Yes




                                                                                                                                     2: 0 . 1.. _                       43 14
                    e                     eo S ti Sç5j                 C\cjc1D 1Y)
                                                                                             Last 4 digits of account number
                              \e
           Nonprionty Creditor's Name
                                                                                             When was the debt incurred?               q/02_/ If
             urn er          Street
                                                                                             As of the date you file, the claim is: Check all that apply.

           City                                              State       ZIP Code            U     Contingent
                                                                                                 " Unliquidated
           Who incurred the debt? Check one.                                                 U     Disputed
            U      Debtor 1 only
            U      Debtor 2 only                                                             Type of NONPRIORITY unsecured              claim:
            U      Debtor 1 and Debtor 2 only                                                U     Student loans
            U      At least one of the debtors and another                                   U     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                             U     Debts to pension or profit-sharing plans, and other similar debts
            Is e claim subject to offset?                                                    U     Other. Specify_________________________________
            Y
            U
                   No
                   Yes



                                                                                             Last 4 digits of account number - - -

            Nonpnonty Creditor's Name
                                                                                             When was the debt incurred?

            Number           Street
                                                                                             As of the date you file, the claim is: Check all that apply.

            City                                             State       ZIP Code            U     Contingent
                                                                                             U     Unliquidated
            Who incurred the debt? Check one.                                                U     Disputed
            U      Debtor 1 only
            U      Debtor 2 only                                                             Type of NONPRIORITY unsecured              claim:
            U      Debtor 1 and Debtor 2 only                                                U     Student loans
            U      At least one of the debtors and another                                   U     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
            U Check if this claim is for a community debt
                                                                                             U     Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                  U     Other. Specify
                   No
            U      Yes
Filed 01/18/19                                                                Case 19-20339                                                                                     Doc 1




        Debtor               LAWRENCE THOMPSON JR.
                             Fast Name                Middle Name              Last Name

        Debtor 2
        (Spouse It tIIing(   First Name               Middle Name              Last Nan,e


        United States Bankruptcy Court for the:           Eastern District of California

        Case number
        (It known(                                                                                                                                   IJ   Check if this is an
                                                                                                                                                          amended filing



      Official Form 106G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                         12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).


        1 Do you have any executory contracts or unexpired leases?
                     No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              U      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 O6NB).

       2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



              Person or company with whom you have the contract or lease                                 State what the contract or lease is for


       2.1
              Name


              Number            Street


              City                                State     ZIP Code


       2.2
              Name


              Number            Street


              City                                State     ZIP Code

       2.3

              Name


              Number            Street


              9ty                                 Slate     .......

       2.41

              Name


              Number            Street


              City                                State     ZIP Code                                                                         -....-,.


              Name


              Number            Street


              City                        .       State     ZIP Code
Filed 01/18/19                                                                          Case 19-20339                                                                                    Doc 1




       Debtor 1              LAWRENCE THOMPSON JR.
                             Fjrsr Nane                     Middle Newe                 Lust Nense


       Debtor 2
       (Spouse, if filing)   FeO Nante                      Middle Natne                Lust Nanne



       United States Bankruptcy Court for the:                 Eastern District of California
       Case number
       (It known)                                                                                                                                             IJ   Check if this is an
                                                                                                                                                                   amended filing

      Official Form I 06H
      Schedule H: Your Codebtors                                                                                                                                             12/15

      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answer every question.

            Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                  No
            Dyes
            Within the last 8 years, have you lived in a community property state or territory? (Community property states and terntones include
            Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            D No. Go to line 3.
            Li    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                  LiNo
                  Li    Yes. In which community state or territory did you live?                                    . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent



                         Number              Street



                         City                                              State                     ZIP Code


            In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
             shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
             Schedule D(Official Form 106D), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 106G). Use ScheduleD,
             Schedule ElF, or Schedule G to fill out Column 2.

               Column I Your codebtor                                                                                       Column 2 The creditor to whom you owe the debt

                                                                                                                             Check all schedules that apply


                                                                                                                              U    Schedule D, line -
                                                                                                                              Li   Schedule E/F, line
                 Number                                                                                                       U Schedule G, line

                                                                               State                   ZIP   Code


                                                                                                                              U Schedule D, line -
                                                                                                                              Li   Schedule E/F, line
                 Number                                                                                                       Li   Schedule G, line -

                                                                               State,                  ZIPCode

       F
                                                      -



       3.1
         3
                                                                                                                                   Schedule D, line
                 Name                                                                                                                                 -

                                                                                                                              U Schedule ElF, line
                 Number             Street                                                                                    U Schedule G, line      -




                 City                                                          Stste                   ZC0
Filed 01/18/19                                                          Case 19-20339                                                                               Doc 1




        Debtor 1               LAWRENCE THOMPSON JR.
                              First Name           Middle Name           Last Name


        Debtor 2
        (Spouse, if filing)   First Name           Middle Name           Last Name



        United States Bankruptcy Court for the:         Eastern District of California
        Case number                                                                                          Check if this is:
        (If known(
                                                                                                             U     An amended filing
                                                                                                             U     A supplement showing postpetitiori chapter 13
                                                                                                                   income as of the following date:

       Official Form 1061                                                                                          MM / DD/ YYYY

       Schedule I: Your Income                                                                                                                             12/15

       Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
       supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
       If you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space is needed, attach a
       separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                              Describe Employment


       1. Fill in your employment
                                                                                Debtor I                                      Debtor 2 or non filing spouse
            information.
            If you have more than one job,
            attach a separate page with
            information about additional          Employment status                Employed                                   U    Employed
            employers.                                                       U     Not employed                               LI   Not employed

            Include part-time, seasonal, or
            self-employed work.
                                                                            SALES
            Occupation may includestudeni Occupation
            or homemaker, if it applies.
                                                  Employer's name           STERLING TALENT SOLUTIONS


                                                  Employer's address        990 RESERVE DR., STE. 250
                                                                            Number     Street                               Number     Street




                                                                            ROSEVILLE, CA 95678
                                                                            City                  State ZIP Code            City                  State ZIP Code

                                                  How long employed there? 8 MONTHS



       •ni                    Give Details About Monthly Income

            Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
            spouse unless you are separated.
            If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
            below. If you need more space, attach a separate sheet to this form.

                                                                                                         For Debtor I        For Debtor 2 or
                                                                                                                             non-filing spouse

              List monthly gross wages, salary, and commissions (before all payroll
              deductions). If not paid monthly, calculate what the monthly wage would be.         2.     4_100

              Estimate and list monthly overtime pay.                                             3. + $___________         + $____________


                                                                                                  4.    $4,100                     0
              Calculate gross income. Add line 2 + line 3.
Filed 01/18/19                                                                              Case 19-20339                                                                                    Doc 1




                                                                                                                                For Debtor I          For Debtor 2 or
                                                                                                                                _ non-filin

         Copyline 4 here .................... ......................................................................... 44.          _4,100             $_0

       5. List all payroll deductions:

          5a. Tax, Medicare, and Social Security deductions                                                             5a.     $_830                   $______________
          5b. Mandatory contributions for retirement plans                                                                      $____________           $______________

                Voluntary contributions for retirement plans                                                            5c.      $____________          $______________

          5d. Required repayments of retirement fund loans                                                              5d.      $____________
           5e. Insurance                                                                                                5e.      $                      $_____________
           5f. Domestic support obligations                                                                             5f.      $500                   $______________

           5g. Union dues                                                                                               5g.      $____________

           5h. Other deductions. Specify:                                                                               5h. + $____________           + $_____________

        6. Add the payroll deductions. Add lines 5a                   + 5b + 5c + 5d + 5e +5f + 59 + 5h.                 6.      $1,330                 $0


        7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                           7,      $2.770                 $0


       8. List all other income regularly received:
           8a. Net income from rental property and from operating a business,
               profession, or farm
                Attach a statement for each property and business showing gross
                receipts, ordinary and necessary business expenses, and the total
                                                                                                                                 $                      $______________
                monthly net income.                                                                                     8a.
           8b. Interest and dividends                                                                                            $                $______________
                Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                 $_____________         $______________
                settlement, and property settlement.                                                                    8c.

           8d. Unemployment compensation                                                                                8d.      $                      $_____________
           8e. Social Security                                                                                          8e.      $____________          $_____________

                Other government assistance that you regularly receive
                Include cash assistance and the value (if known) of any non-cash assistance
                that you receive, such as food stamps (benefits under the Supplemental
                Nutrition Assistance Program) or housing subsidies.
                Specify:                                                                   8f.

                 Pension or retirement income                                                                            8g.     $____________          $_____________

                 Other monthly income. Specify:                                                                          8h. + $_____________          + $______________

        9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                          9.     $_                     $0


       io. Calculate monthly income. Add line 7 + line 9.                                                                        $2 770           +                             $2,770
                                                                                                                                                         $ _0                 = F
           Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                     10.

       ii State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
           friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                       .                                                                                                                              11.+

       12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summary of YourAssefs and Liabilities and Certain Statistical In formation, if it applies                                            Ipi
                                                                                                                                                                                Combined
                                                                                                                                                                                monthly income
        13. Do you expect an increase or decrease within the year after you file this form?
            tJNo.
            U    Yes. Explain:       I
Filed 01/18/19                                                                    Case 19-20339                                                                                      Doc 1




           Debtor 1            LAWRENCE THOMPSON JR.
                               First Name              Middle Name                 Last Name                          Check if this is:

           Debtor 2                                                                                                    Ll   An amended filing
           (Spouse, if Sing)   First Name              Middle Name                 Last Name

                                                                                                                       LI   A supplement showing postpetition chapter 13
           United States Bankruptcy Court for the           Eastern District of California                                  expenses as of the following date:

           Case number                                                                                                      MM / DD/ YYYY
           (If known)



      Official Form 106J
          Schedule J: Your Expenses                                                                                                                                        12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
          information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.

      IMM                      Describe Your Household

      1     Is this a joint case?

                 No. Go to line 2.
            LI   Yes. Does Debtor 2 live in a separate household?

                          UNo
                          LI Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

      2.    Do you have dependents?                  LJN0                                           Dependent's relationship to              Dependent's       Does dependent live
            Do not list Debtor 1 and                 GA   Yes. Fill out this information for Debtor I or Debtor 2                            age               with you?
            Debtor 2.                                     each dependent ..........................
                                                                                                                                                               LIN0
            Do not state the dependents'                                                          SON                                        16
                                                                                                                                                                     Yes
            names.
                                                                                                  DAUGHTER                                   15                UNo
                                                                                                                                                                     Yes

                                                                                                                                             8                 LINo
                                                                                                  DAUGHTER
                                                                                                                                                               lid   Yes

                                                                                                  SON                                        7                 LIN0
                                                                                                                                                                     Yes

                                                                                                  SON                                        5                 UNo
                                                                                                                                                                     Yes

            Do your expenses include
                                                          No
            expenses of people other than
            yourself and your dependents?                 Yes


                          Estimate Your Ongoing Monthly Expenses

          Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
          expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
          applicable date.
          Include expenses paid for with non-cash government assistance if you know the value of
                                                                                                                                                  Your expenses
          such assistance and have included it on Schedule I: Your Income (Official Form 1061.)

             The rental or home ownership expenses for your residence. Include first mortgage payments and
              any rent for the ground or lot.                                                                                          4.

              If not included in line 4:
                        Real estate taxes                                                                                              4a.        $_______________________

                        Property, homeowners, or renter's insurance                                                                    4b.

                        Home maintenance, repair, and upkeep expenses                                                                  4c.

                        Homeowner's association or condominium dues                                                                    4d.
Filed 01/18/19                                                            Case 19-20339                                                       Doc 1




                                                                                                                              Your expenses



       5. Additional mortgage payments for your residence, such as home equity loans                               5.


       6.   Utilities:
                                                                                                                                  170
                  Electricity, heat, natural gas

                  Water, sewer, garbage collection

                  Telephone, cell phone, Internet, satellite, and cable services                                   6c,            200

                  Other. Specify:                                                                                  6d.

                                                                                                                              $ 300
       7.   Food and housekeeping supplies
                                                                                                                              $ 25
       8.   Childcare and children's education costs
                                                                                                                              $ 100
       9.   Clothing, laundry, and dry cleaning
                                                                                                                              $ 100
      10    Personal care products and services
                                                                                                                                  180
      ii. Medical and dental expenses

            Transportation. Include gas, maintenance, bus or train fare.                                                      $ 300
            Do not include car payments.

            Entertainment, clubs, recreation, newspapers, magazines, and books

            Charitable contributions and religious donations

            Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

            15a. Life insurance                                                                                               $

            lSb. Health insurance                                                                                             $
                                                                                                                              $ 170
                  Vehicle insurance

                  Other insurance. Specify:                                                                                   $


      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                          -                        16.        $
            Specify:   .

      17.   Installment or lease payments:

            17a. Car payments for Vehicle 1                                                                        17a.       $

            17b. Car payments for Vehicle 2                                                                                   $

                  Other. Specify:                                                                                  17c.       $

            17d. Other. Specify:.,_________________________________________________                                 17d.      $


      18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
            your pay on line 5, Schedule!, Your Income (Official Form 1061).                                            18.
                                                                                                                              $

      19.   Other payments you make to support others who do not live with you.

            Specify:                                                                                                    19.   $


      20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

             20a. Mortgages on other property                                                                      20a.       $

             20b. Real estate taxes                                                                                           $

                   Property, homeowner's, or renter's insurance                                                    20c.       $

             20d. Maintenance, repair, and upkeep expenses                                                         20d.       $

             20e. Homeowner's association or condominium dues                                                      20e.       $
Filed 01/18/19                                                        Case 19-20339                                                                  Doc 1




          Other. Specify:                                                                                       21.   +$


          Calculate your monthly expenses.

              Add lines 4 through 21.                                                                          22a.    s    2,650

               Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2         .       22b.         0

              Add line 22a and 22b. The result is your monthly expenses.                                       22c.         2,650




      23 Calculate your monthly not income.
                                                                                                                           $2,770
               Copy line 12 (your combined monthly income) from Schedulel.                                     23a.

               Copy your monthly expenses from line 22c above.                                                 23b.   - $_2,650

               Subtract your monthly expenses from your monthly income.
                                                                                                                             120
                                                                                                                           $______________________
               The result is your monthly net income.                                                          23c.




      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

         For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

          1No.
         D   Yes      Explain tiere:
Filed 01/18/19                                                                   Case 19-20339                                                                             Doc 1




        Debtor    1            LAWRENCE THOMPSON JR.
                               First Name               Mrddte Name                Last Name


        Debtor 2
        (Spouse, if filing) First Name                  Mddle Name                 Last Name


        United States Bankruptcy Court for the:             Eastern District of California
        Case number
        (It known)                                                                                                                               IJ Check if this is an
                                                                                                                                                    amended filing




       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.



       IjflhI               Give Details About Your Marital Status and Where You Lived Before


            What is your current marital status?

                      Married
             O Not married

            During the last 3 years, have you lived anywhere other than where you live now?

                      No
                      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                       Debtor I                                             Dates Debtor I Debtor 2                                                   Dates Debtor 2
                                                                            lived there                                                               lived there


                                                                                                    Li   Same as Debtor   1                          0    Same as Debtor   1


                        455 JOINER PARKWAY #46                              From                   ___________________________                            From
                        Number              Street                                             f      Number Street
                                                                            To             1117j                                                          To


                        LINCOLN, CA 95648
                        City                         State ZIP Code                                      City                 State ZIP Code

                                                                                                    Li   Same as Debtor   1                          Ii   Same as Debtor   1


                           1299 ANTELOPE CREEK DR. #17                                  _________________________________                                 From
                                                                            From
                        Number              Street                                         . Number Street
                                                                            To       ___                                                                  To



                        ROSEVILLE, CA 95678
                        City                         State ZIP Code                                      City                 State   ZIP Code


            Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
            and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                      No
             LI       Yes, Make sure you fill out Schedule H; Your Codebtors (Official Form 106H).




                           Explain the Sources of Your Income
Filed 01/18/19                                                              Case 19-20339                                                                                     Doc 1




        4   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
            Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

             JNo
            Ld   Yes. Fill in the details.

                                                               Debtor   1                                                Debtor 2

                                                               Sources of income            Gross income                 Sources of income           Gross income
                                                               Check all that apply.        (before.deductions and       Check all that apply        (before deductions and
                                                                                            exclusions)                                              exclusions)

                                                            51
                                                          Wages,commissions,                                             Li   Wages, commissions,
                  From January 1 of current year until                                          $ _43,781                     bonuses, tips
                                                                         p
                  the date you filed for bankruptcy:
                                                               Operating a business                                      Li   Operating a business


                  For last calendar year:
                                                                     Wages, commissions,                                 Li   wages, commissions,
                                                                     bonuses, tips              $51,408                       bonuses, tips
                  (January ito December 31, 2017           )     I   Operating a business                                Li   Operating a business
                                               YYYy



                  For the calendar year before that:
                                                                     Wages, commissions,                                 Li   Wages, commissions,
                                                                     bonuses, tips                                            bonuses, tips
                                                                                                  39,85
                  (January ito December31, 2016            )    J Operating a business                                   Li   Operating a business
                                               YYYY




        5. Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
           and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
            winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                 No
            Li   Yes. Fill in the details.
                                                               Debtor   I                                                 Debtor 2

                                                               Sources of income                Gross income from         Sources of Income          Gross income from
                                                               Describe below,                  each source               Describe below.            each source
                                                                                                (before deductions and                               (before deductions and
                                                                                                exclusions)                                          eSciusions):



                   From January 1 of current year until                                     $                                                        $__________________
                   the date you filed for bankruptcy:




                   For last calendar year:

                   (January ito December31,
                                               YYYY




                   For the calendar year before that:

                   (January ito December31, ______)
                                                YYYY
Filed 01/18/19                                                          Case 19-20339                                                                                 Doc 1




                   List Certain Payments You Made Before You Filed for Bankruptcy




        6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

           LI   No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    incurred by an individual primarily for a personal, family, or household purpose."
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6225* or more?

                    LI   No. Go to line 7.

                    LI   Yes. List below each creditor to whom you paid a total of $6225* or more in one or more payments and the
                              total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                              child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                    * Subject to adjustment on 4/01/16 and every 3 years after that for cases filed on or after the date of adjustment.

                Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    Ld   No. Go to line 7.

                    LI   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                              creditor. Do not include payments for domestic support obligations, such as child support and
                              alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                        Dates of      Total amount paid          Amount you still owe     Was this payment for
                                                                        payment


                                                                                       $                                                  LI   Mortgage
                          Creditor's Name
                                                                                                                                          LI   Car


                          Number Street
                                                                                                                                          LI   Credit card

                                                                                                                                          LI   Loan repayment

                                                                                                                                          LI   Suppliers or vendors

                                                                                                                                          LI   Other
                          City               State        ZIP code




                                                                                                                                          U Mortgage
                          Creditor's Name
                                                                                                                                          LI Car
                                                                                                                                          LI Credit card
                          Number Street
                                                                                                                                          LI Loan repayment
                                                                                                                                          LI Suppliers or vendors
                                                                                                                                          U Other
                          City               State        ZIP Code




                                                                                       $                                                  U Mortgage
                          Creditor's Name
                                                                                                                                          LI Car
                                                                                                                                          LI Credit card
                          Number Street
                                                                                                                                          LI Loan repayment
                                                                                                                                          U Suppliers or vendors
                                                                                                                                          LI Other
                          City               State        ZtP Code
Filed 01/18/19                                                         Case 19-20339                                                                    Doc 1




          Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
          Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
          corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
          agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
          such as child support and alimony.

               No
          D    Yes. List all Davments to an insider.




                Insiders Name


                 Number Street




                City                           State    ZIP Code


          Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
          an insider?
          Include payments on debts guaranteed or cosigned by an insider.

          21   No
          U    Yes. List all payments that benefited an insider.

                                                                      Dates of           Total amount   Amount you still Reason for this payment
                                                                      payment            paid           owe
                                                                                                                          Include creditor's namel



                 Ineders Name



                 Number Street




                 City                           State   ZIP Code




                 Insiders Name



                 Number Street




                 City                           State   ZtPCode                      .
Filed 01/18/19                                                                  Case 19-20339                                                                                  Doc 1




                         Identify Legal Actions, Repossessions, and Foreclosures

           9 Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
              List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
              and contract disputes.

                    No
              LI    Yes. Fill in the details.
                                                                    Nature of the case                    Court or agency                               Status-of the case



                     Case                                                                                Court Name
                                                                                                                                                        U    Pending

                                                                                                                                                        LI   On appeal

                                                                                                         Number    Street                               LI   Concluded

                     Case number
                                                                                                         City                   State   ZIP Code




                     Case title________________________________                                         -Court Name
                                                                                                                                                        LI   Pending

                                                                                                                                                        LI   On appeal

                                                                                                        •Number    Street                               LI   Concluded

                     Case number
                                                                                                         City                   State   ZIP Code


           10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
               Check all that apply and fill in the details below.

                    No. Go to line 11.
               LI   Yes. Fill in the information below.

                                                                              Describe the property                                      Date        Value of the property




                            Creditor's Name


                            Number    Street                                  Explain what happened               - -       -




                                                                               LI   Property was repossessed.
                                                                               LI   Property was foreclosed.
                                                                               LI   Property was garnished.

                            City                     State   ZIP Code          LI   Property was attached, seized, or levied.

                                                                               Describe the property                                     Date          Value of the property




                            Creditor's Name


                            Number    Street
                                                                               Explain what happened

                                                                                    Property was repossessed.
                                                                               LI   Property was foreclosed.
                                                                               U    Property was garnished.
                            City                     State   ZIP Code
       -
                                                                               U    Property was attached, seized, or levted.
Filed 01/18/19                                                             Case 19-20339                                                                        Doc 1




        Ii. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?
           FA No

           LJ   Yes. Fill in the details.

                                                                Describe the action the creditor took

                Creditor's Name



                Number Street




                City                           State ZIP Code   Last 4 digits of account number: XXXX—   -   -   -


        12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
           creditors, a court-appointed receiver, a custodian, or another official?

                No
           DYes


       •ITI.1U List Certain Gifts and Contributions


        13, Within 2.years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                No
           U    Yes. Fill in the details for each gift.


                  Gifts with a total value of more than $600    Describe the gifts                                     Dates you gave          Value
                  per person                                                                                           the gifts




                Person to Whom You Gave the Gitt




                Number Street



                                               State ZIP Code


                Person's relationship to you


                Gifts with a total value of more than $600      Describe the gifts                                     Dates yougave       Value,.       z...
                per person                                                                                             th C9 lft S '



                                                                                                                                           $
                Person to Whom You Gave the Gift




                Number Street



                                               State ZIP Code


                Person's relationship to you
Filed 01/18/19                                                               Case 19-20339                                                                                     Doc 1




        14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

               No
           U   Yes. Fill in the details for each gift or contribution.

                Gifts or contributions to charities             Describe what you contributed                                          Date you            Value
                that total more than $600                                                                                              contributed




               Charity's Name




               Number Street




               City         State        ZIP Code




                        List Certain Losses


        is Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
           or gambling?

               No
           U   Yes. Fill in the details.

                Describe the property you lost and how            Describe any insurance coverage for the loss                         Date of your loss   Value of property
                the loss occurred                                 .                                                                                        lost      -
                                                                  Include the amount that insurance has paid List pending i nsurance
                                                                  claims on line 33 of Schedule A/B Property.




                        List Certain Payments or Transfers

        16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your oenaff                 pay or trananer any property to anyone yuu
           consulted about seeking bankruptcy or preparing a bankruptcy petition?
           Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

               No
           U   Yes. Fill in the details.

                                                                  Description and value of any property transferred                    Date payment or     Amount of payment
                                                                                                                                       transfer was mide

                          Who Was Paid


                 Number Street


                                                                                                                                                           $


                 City                       State   ZIP Code



                 Emaii or website address


                 Person Who Made the Payment, if Not You
Filed 01/18/19                                                               Case 19-20339                                                                                   Doc 1




                                                                  Description and value of any property transferred                Date payment or           Amount of
                                                                                                                                   transfer was made         payment


                Person Who Was Paid


                Number Street
                                                                                                                                                         $




                City                       State   ZIP Code




                Email or website address


                Person Who Made the Payment, if Not You


          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.


               No
          L1   Yes. Fill in the details.

                                                                  Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                   transfer wasmade               ::.   .

                Person Who Was Paid


                Number Street




                City                       State   ZIP Code   .

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement.
          LJ   No
          U    Yes. Fill in the details.

                                                                  Description and value of property         Describe any property or payments received      Date transfer
                                                                  transferred                               or debts paid In exchange                    : was made

                       Who Received Transfer


                Number Street




                City                       State   ZIP Code


                Person ' s relationship to you


                Person Who Received   T,Ancfar




                Number Street




                City                       State   ZlPCode                      ..

                Person ' s relationship to you
Filed 01/18/19                                                           Case 19-20339                                                                                          Doc 1




          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
          are a beneficiary? (These are often called asset-protection devices.)

               No
          U    Yes. Fill in the details.

                                                              Description and value of the property transferred                .         ..                  Date transfer
                                                                                                                                                             was made



               Name of trust




                    List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
          closed, sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
          brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

          53   No
          U    Yes. Fill in the details.

                                                              Last 4 digits of account number       Type of account or             Date account was       Last balance before
                                                                                                    instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred


                Name of Financial Institution
                                                               xxxx-_ -                             U checking                                            $___________
                Number Street
                                                                                                    U Savings
                                                                                                    U Money market
                                                                                                    U Brokerage
                City                       State   ZIP Code                                         U   Other____________



                                                               xxxx-_ - - -                         U Checking
                Name of Financial Institution
                                                                                                    U Savings
                Number Street                                                                       U Money market
                                                                                                    U Brokerage
                                                                                                    U Other__________
                city                       State   ZIP Code


          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
          securities, cash, or other valuables?
               No
          U    Yes. Fill in the details.
                                                               Who else had access to ut'                         Describe the contents                          Do you still
                                                                                                                                                                 haveit?

                                                                                                                                                                      No

                Name of Financial Institution                 Name
                                                                                                                                                                 U   Yes



                Number Street                                 Number Street


                                                              City       State      ZIP Code

                City                       State   ZIP Code
Filed 01/18/19                                                                      Case 19-20339                                                                      Doc 1




            Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
             LA    No
             U     Yes. Fill in the details.
                                                                       Who else has or had access to it?                  Describe the contents         Do you still
                                                                                                                                                        have it?


                                                                                                                                                            No
                     Name of Storage Facility                           Name
                                                                                                                                                          1 Yes
                     Number Street                                      Number Street



                                                                        CityState ZIP Code


                     City                        Stofe     ZIP Code



            flTh            Identify Property You Hold or Control for Someone Else

             Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
             or hold in trust for someone.
             LJ     No
             U     Yes. Fill in the details.
                                                                       Whore is the property?




                     Owners Name


                                                                      Number
                     Number Street




                                                                      City                        State    ZIP Code
                     City                         State    ZIP Code


                            Give Details About Environmental Information

        For the purpose of Part 10, the following definitions apply:
        e Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
           hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
           including statutes or regulations controlling the cleanup of these substances, wastes, or material.

        o    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize
             it or used to own, operate, or utilize it, including disposal sites.

        o    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
             substance, hazardous material, pollutant, contaminant, or similar term.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

        24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                   No
             U     Yes. Fill in the details.

                                                                       Governmental unit                       Environmental law, if you know it   Date of notice




                   Name of site                                       Governmental unit


                   Number Street                                      Number Street


                                                                      City                State ZIP Code



                   City                         State     ZIP Code
Filed 01/18/19                                                               Case 19-20339                                                                                                  Doc 1




          Have you notified any governmental unit of any release of hazardous material?

               No
          U    Yes. Fill in the details.
                                                              Governmental unit                              Environmental law, if you know it                    Date of notice




                Name of site                                  Governmental unit


                Number Street                                 Number Street



                                                              City                State    ZIP Code


                City                       State   ZIP Code


          Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          16   No
          U    Yes. Fill in the details.
                                                                                                                                                                               of the
                                                                Court or agency                                   Nature of the case
                                                                                                                                                                   case

               Case title_________________________________
                                                                Court Name
                                                                                                                                                                   U        Pending

                                                                                                                                                                   U        On appeal

                                                                Number Street                                                                                      U        Concluded


               Case number
                                                                City                      State   ZIP Code


                        Give Details About Your Business or Connections to Any Business

          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               U    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               U    A member of a limited liability company (LLC) or limited liability partnership (LLP)
               U    A partner in a partnership
               U    An officer, director, or managing executive of a corporation

               U    An owner of at least 5% of the voting or equity securities of a corporation

               No. None of the above applies. Go to Part 12.
          U    Yes. Check all that apply above and fill in the details below for each business.
                                                                Describe the nature of the business                              Employer Identification number
                                                                                                                                 Do not include Social Security number or ITIN.
                 Business Name

                                                                                                                                 EIN:l                                                  I
                 Number   Street                                         .........................................          .                                       .   .

                                                                Name of accountant or bookkeeper                   Dates business existed


                                                                                                                                 From                To

                 City                      State   ZIP Code
                                                                Describe the nature of the business                              Employer Identification number
                                                                                                                                 Do not include Social Security number or ITIN.
                 Business Name

                                                                                                                                 EIN:I                                                  I
                 Number   Street
                                                                Name of accountant or bookkeeper                                 Dates business existed



                                                                                                                                 From                To
                 City                      State   ZIP Code
Filed 01/18/19                                                       Case 19-20339                                                                                 Doc 1




                                                           Describe the nature of the business            .   Employer Identification number
                                                                                                              Do not include Social Security number or I11N.
                 Business Name

                                                                                                              EIN:I                                            I
                 Number Street
                                                           Name of accountant or bookkeeper           .       Dates business existed.:



                                                                                                              From                To
                 City                 State     ZIP Code




        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

           UJ   No
           LI Yes. Fill in the details below.

                                                           Date issued



                Name                                       MM/DDIYYVY



                Number Street




                City                  State     ZIP Code




                        Sign Below


            I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
            answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
            in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
            18 U.S.C. §§ 152, 1341,1519, and 3571.




                    aturof Debtor I
                Siqtatijr                                                  Signature of Debtor 2


                Date       fi                                              Date

            Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

            LINo
            LI Yes



            Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
            LIN0
            Li Yes. Name of person                                                                  . Attach the Bankruptcy Petition Prepare(s Notice,
                                                                                                       Declaration, and Signature (Official Form 119).
Filed 01/18/19                                                                       Case 19-20339                                                                            Doc 1




     Debtor    1         LAWRENCE THOMPSON JR.
                          First Name                Middle Name                    Last Name


     Debtor  2
     (Spouse, if filing) First Narrte               Middle Name                    Last Name



      United States Bankruptcy Court for the: Eastern District of California

     Case number
                                                                                                                                                      LI    Check if this is an
     (If known)                                                                                                                                             amended filing




       Official Form 108
       Statement of Intention for Individuals Filing Under Chapter 7                                                                                                  12/15

       If you are an individual filing under chapter 7, you must fill out this form if:
       • creditors have claims secured by your property, or
       • you have leased personal property and the lease has not expired.
       You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
        If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
        Both debtors must sign and date the form.
        Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

                            List Your Creditors Who Have Secured Claims

          1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
                   information below.

                   Identify the creditor and the property that is collateral                   What do you intend to do with the property that   Did you claim the property
                                                                                               secures a debt?                                   as exempt on Schedule C?

                   Creditors                                                                   LI   Surrender the property.                      LI   No
                   name:           NONE
                                                                                               LI   Retain the property and redeem it.           LI   Yes
                   Description of
                                                                                               LJ   Retain the property and enter into a
                   property
                                                                                                    Reaffirmation Agreement.
                   securing debt:
                                                                                               LI   Retain the property and [explain]:




                   Creditor's                                                                  LI   Surrender the property.                      LI   No
                   name:
                                                                                                    Retain the property and redeem it.           LI   Yes
                   Description of                                                              ...i Retain the property and enter into a
                   property
                                                                                                    Reaffirmation Agreement,
                   securing debt'
                                                                                               LI   Retain the property and [explain]:



                   Creditor's                                                                  LI   Surrender the property.                      LI   No
                   name:                             '.'     '".'              '
                                                                                               LI   Retain the property and redeem it.           LI   Yes
                   Description of                                                                   Retain the property and enter into a
                   property
                                                                                                    Reaffirmation Agreement.
                   securing debt:
                                                                                               LI   Retain the property and [explain]:



                   Creditor's                                                                  LI   Surrender the property.                      LI   No
                   name:
                                                                                               LI   Retain the property and redeem it.           LI   Yes
                   Description of
                                                                                               Ll   Retain the property and enter into a
                   property
                                                                                                    Reaffirmation Agreement.
                   securing debt:
                                                                                               LI   Retain the property and [explain]:




         Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                         page 1
Filed 01/18/19                                                              Case 19-20339                                                                   Doc 1


      Debtor 1              LAWRENCE THOMPSON JR.                                                       Case number   (If
                           First Name        Midee Name    Last Name




                           List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                 Describe your unexpired personal property leases                                                           Will the lease be assumed?

             Lessors name:                                                                                                  L1    No

                                                                                                                              IYes
             Description of leased
             property:


             Lessor's name:                                                                                                 i:i   No

                                                                                                                            LI    Yes
             Description of leased
             property:



             Lessors name:                                                                                                  LI    No

             Description of leased
                                                                                                                            LI    Yes
             property:



             Lessor's name:                                                                                                       No

                                                                                                                            DYes

             Description of leased
             property:



                 Lessor's name:                                                                                             LI    No

                                     .............                                                                          DYes
                 Description of leased
                 property:


                 Lessor's name:                                                                                             LI    No
                                                                       .
                                                                           ...
                                                                                                                            DYes
                 Description of leased
                 property:



                 Lessor's name:                                                                                             0     No
                                                                                                  ..           ,.
                                                                                                                            DYes
                 Description of leased
                 property:




                             Sign Below



            Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
            personal property that is subject to an unexpired lease.



          x _________                                                      x_________

                 Siture
                      aDebto                                                  Signature of Debtor 2


                 Date    1 /ii                                                Date
                        MM / DD         ( YYYY                                       MM I   DD / YYYY




                                                          Statement of Intention for Individuals Filing Under Chapter 7                      page 2
      Official Form 108
Filed 01/18/19                                                                       Case 19-20339                                                                     Doc 1




       Debtor 1              LAWRENCE THOMPSON JR.
                             First Ndnre               Middle Narrre                 Lest Nerrre


       Debtor 2
       (Spouse, if filing)   First Sense               Middle Nerne                  Lest Nenre



       United States Bankruptcy Court for the: Eastern District of California



       Case number                                                                   Chapter?'
          (If known)




      Official Form 119
      Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                        12/15


      Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
      case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
      does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
      imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.




      I        iIJ      Notice to Debtor



          Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
       filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


               a whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

               • whether filing a case under chapter 7, 11 12, or 13 is appropriate;

               • whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

               • whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

               • what tax consequences may arise because a case is filed under the Bankruptcy Code;

               • whether any tax claims may be discharged;

               to whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

               a how to characterize the nature of your interests in property or your debts; or

               a what procedures and rights apply in a bankruptcy case.




                 The bankruptcy petition preparer           NICK DITARANTO                                                                has notified me of
                                                             Name
                 any maximum allowable fee before preparing any document for filing or accepting any fee.




                                   )ebtor 1 s           receipt   01   this notice
                                                                                                                  Date     i/u/t
                                                                                                                         MM/D /'YYY
                                                                                                                                          i

                                                                                                                  Date
                  Signature of Debtor 2 acknowledging receipt of this notice                                             MM I DD I VYVY




      Official Form 119                                    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                             page 1
Filed 01/18/19                                                                             Case 19-20339                                                                                         Doc 1



      Debtor   1         LAWRENCE THOMPSON JR.                                                                              Case number   (fknawn)________________________________
                          Firsi Nonre            Middle Norne        Loot Nanre




                         Declaration and Signature of the Bankruptcy Petition Preparer



       Under penalty of perjury, I declare that:

       to I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

       a I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
           Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
       a if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
           preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
           accepting any fee from the debtor.

               NICK DITARANTO
           Printed name                                          Title, if any                          Firm name, if it applies

           6929 SUNRISE BLVD.
           Number                       Street

               CITRUS HEIGHTS                                   CA            95610                     916-676-1096
               itv                                               State             ZIP Code             Contact phone


           I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
           (Check all that apply.)

           66        Voluntary Petition (Form 101)                                     Schedule I (Form 1061)                             LI   Chapter 11 Statement of Your Current Monthly
                                                                                                                                               Income (Form 122B)
           66        Statement About Your Social Security Numbers                      Schedule J (Form 106J)
                     (Form 121)                                                                                                           LI   Chapter 13 Statement of Your Current Monthly
                                                                                       Declaration About an Individual Debtor's                Income and Calculation of Commitment Period
           Gd        Summary of Your Assets and Liabilities and                        Schedules (Form 106Dec)                                 (Form 122C-1)
                     Certain Statistical Information (Form 106Sum)
                                                                                       Statement of Financial Affairs (Form 107)          LI   Chapter 13 Calculation of Your Disposable
                     Schedule A/B (Form 106A/B)                                                                                                Income (Form 122C-2)
                                                                                       Statement of Intention for Individuals Filing
                     Schedule C (Form 106C)                                            Under Chapter 7 (Form 108)                         LI   Application to Pay Filing Fee in Installments
                                                                                                                                               (Form 103A)
                     Schedule D (Form 106D)                                            Chapter 7 Statement of Your Current
                                                                                       Monthly Income (Form 122A-1)                       LI   Application to Have Chapter 7 Filing Fee
                     Schedule E/F (Form 1 06E/F)                                                                                               Waived (Form 10313)
                                                                                  LI   Statement of Exemption from Presumption
                     Schedule C (Form 106G)                                            of Abuse Under § 707(b)(2)                         U    A list of names and addresses of all creditors
                                                                                       (Form 122A-lSupp)                                       (creditor or mailing matrix)
                     Schedule H (Form 106H)
                                                                                  LI   Chapter 7 Means Test Calculation                   LI   Other
                                                                                       (Form 122A-2)


           Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
           to which this de aration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.




                                                                                                              XXX-XX-XXXX                                       Date   01/10/2019
           Signature of bankruptcy petition preparer or officer, principal, responsible                    Social Security number of person who signed                 MM / DD / YYYY
           person, or partner


               NICK DITARANTO
           Printed name


                                                                                                                                                                Date
           Signature of bankruptcy petition preparer or officer, principal, responsible                    Social Security number of person who signed                 MM/ DD / YYYY
           person, or partner



           Printed name




      Official Form 119                                                Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                page 2
Filed 01/18/19                                                                  Case 19-20339                                                                                   Doc 1



        Debtor 1              LAWRENCE THOMPSON JR.
                                                         Middle Neme             Laet Nerne
                               Firet Nerr,e
                                                                                                                 UA   1. There is no presumption of abuse.
        Debtor 2
        (Spouse. if filing)    Firu Nsne                 Middle Name             Leal Nene                              The calculation to determine if a presumption of
                                                                                                                        abuse applies will be made under Chapter 7
        United States Bankruptcy Court for the: Eastern District of California                                          Means Test Calculation (Official Form 122A-2).

        Case number                                                                                                     The Means Test does not apply now because of
        (If known)                                                                                                      qualified military service but it could apply later.



                                                                                                                 U    Check if this is an amended filing



       Official Form 122A-1
       Chapter 7 Statement of Your Current Monthly Income                                                                                                               12/15

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
       space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
       additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
       do not have primarily consumer debts or because of qualifying military service complete and file Statement of Exemption from Presumption of
       /buse Under § 707(b) (2) (Official Form 122A-1Supp) with this form.

                         Calculate Your Current Monthly Income

             What is your marital and filing status? Check one only.
              U    Not married. Fill out Column A, lines 2-11.
              U    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

                   Married and your spouse is NOT filing with you. You and your spouse are:

                   U          Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                              Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                              under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                              spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

             Fill in the average monthly income that you received from all sources derived during the 6 full months before you file this
             bankruptcy case 11 USC § 1O1(IOA) For example if you are filing on September15 the 6 month period would be March 1 through
             August 31 If the amount of your monthly income varied during the 6 months add the income for all 6 months and divide the total by 6
             Fill in the result Do not include any income amount more than once For example if both spouses own the same rental property, put the
             income from that property in one column only If you have nothing to report for any line write $0 in the space
                                                                                                                  Column A             Cc
                                                                                                                  Debtor I             De
                                                                                                                                       no

             Your gross wages, salary, tips, bonuses, overtime, and commissions
             (before all payroll deductions).
                                                                                                                  $4,100.00
             Alimony and maintenance payments. Do not include payments from a spouse if
             Column B is filled in.                                                                               $__________

             All amounts from any source which are regularly paid for household expenses
             of you or your dependents, including child support. Include regular contributions
             from an unmarried partner, members of your household, your dependents, parents,
             and roommates. Include regular contributions from a spouse only if Column B is not
             filled in. Do not include payments you listed on line 3.

              Net income from operating a business, profession,                               Debtor 2
                                                                                Debtor I
              or farm
              Gross receipts (before all deductions)                             $_______      $_______

              Ordinary and necessary operating expenses

              Net monthly income from a business, profession, or farm            $_______      $_______

              Net income from rental and other real property                    Debtor I      Debtor 2
              Gross receipts (before all deductions)                             $_______      $_______
              Ordinary and necessary operating expenses                        - $_______ - $_______

              Net monthly income from rental or other real property
                                                                                 $             $_______
              Interest, dividends, and royalties



       Official Form 122A-1                                 Chapter 7 Statement of Your Current Monthly Income                                                    page 1
Filed 01/18/19                                                                                        Case 19-20339                                                                                                    Doc 1



       Debtor 1             LAWRENCE THOMPSON JR.                                                                                      Case number(irkoovo)                                                   -
                            Eke Name               Middle Name                    Lee Name



                                                                                                                                           Column A                       Column B
                                                                                                                                           Debtor I                       Debtor 2or
                                                                                                                                                                          non-filing spouse

            Unemployment compensation
            Do not enter the amount if you contend that the amount received was a benefit
            under the Social Security Act. Instead, list it here . ....... ........................
                  Foryou....................................... .............................. .       $_____________

                  Foryourspouse... ................................................................    $_____________
             Pension or retirement income. Do not include any amount received that was a
             benefit under the Social Scurity Act.                                                                                           $                                $____________

            Income from all other sources not listed above. Specify the source and amount.
            Do not include any benefits received under the Social Security Act or payments received
            as a victim of a war crime, a crime against humanity, or international or domestic
            terrorism. If necessary, list other sources on a separate page and put the total below.




              Total amounts from separate pages, if any.                                                                                 +   $__________                  +

             Calculate your total current monthly income. Add lines 2 through 10 for each                                                                          +                             -
             column. Then add the total for ColumnAto the total for Column B.                                                                $ 4100OO i
                                                                                                                                                                                                      Total current
                                                                                                                                                                                                      monthly income

                          Determine Whether the Means Test Applies to You

            Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                                                                       4,100.00
             12a.       Copy your total current monthly income from line 11 . ............ ......... ........................................... ................. Copy   line   II   here4
                                                                                                                                                                                                L $
                        Multiply by 12 (the number of months in a year).                                                                                                                          x 12
             12b        The result is your annual income for this part of the form                                                                                                       12b.   [2oo_00

             Calculate the median family income that applies to you. Follow these steps:

             Fill in the state in which you live.                                                     LCALIFORNIA

             Fill in the number of people in your household.                                          16

             Fill in the median family income for your state and size of household. ............................................................................................. 13.           5111 ,305.b
             To find a list of applicable median income amounts, go online using the link specified in the separate
             instructions for this form. This list may also be available at the bankruptcy clerk's office.

             How do the lines compare?

                     LJ     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                            Go to Part 3.

                     LI     Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                            Go to Part 3 and fill out Form 1 22A-.-2.

        [                   sign Below

                           By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                                 sigtre.d Debtor                                                                                    Signature of Debtor 2


                                 Date       1_U                                                                                     Date
                                                                                                                                             MM/ DD /YYYY
                                         MM/ DD /YYY'(


                                 If you checked line 14a, do NOT fill out or file Form 122A-2.

                                 If you checked line 14b, fill out Form 122A.-2 and file it with this form.



       Official Form 122A-1                                                  Chapter 7 Statement of Your Current Monthly Income                                                                          page 2
